 



EXHIBIT 10.10 FORM OF RESTRICTED STOCK AWARD AGREEMENT UNDER 2003 OMNIBUS PLAN

HORIZON BANCORP
2003 OMNIBUS EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

     THIS AGREEMENT (the “Agreement”), made and executed as of the
                     day of August, 2004, between Horizon Bancorp, an Indiana
corporation (the “Company”), and                                          , an
officer or employee of the Company or one of its Affiliates (the “Participant”).

WITNESSETH:

     WHEREAS, the Company has adopted the Horizon Bancorp 2003 Omnibus Equity
Incentive Plan (the “Plan”) to further the growth and financial success of the
Company and its Affiliates by aligning the interests of Participants, through
the ownership of Shares and through other incentives, with the interests of the
Company’s shareholders; to provide Participants with an incentive for excellence
in individual performance; to promote teamwork among Participants; to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants who make significant contributions to the Company’s
success; and to allow Participants to share in the success of the Company; and

     WHEREAS, it is the view of the Company that this goal can be achieved by
granting Restricted Stock to eligible officers and other key employees; and

     WHEREAS, the Participant has been designated by the Committee as an
individual to whom Restricted Stock should be granted as determined from the
duties performed, the initiative and industry of the Participant, and his or her
potential contribution to the future development, growth and prosperity of the
Company;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Participant agree as follows:

1. Award of Restricted Stock. The Company hereby grants to the Participant
                     shares of common stock of the Company (hereinafter, the
“Restricted Stock”), subject to the terms and conditions of this Agreement and
the provisions of the Plan. All provisions of the Plan, including defined terms,
are incorporated herein and expressly made a part of this Agreement by
reference. The Participant hereby acknowledges that he or she has received a
copy of the Plan.

2. Period of Restriction and Vesting. The Period of Restriction shall begin on
the Grant Date and end, except as otherwise provided in Sections 3 and 4 of this
Agreement, on the date shares of Restricted Stock become vested. For purposes of
this Agreement, the shares of Restricted Stock shall become vested on the fifth
anniversary of the Grant Date, provided the Participant is an Employee on such
date. The Grant Date is August 2, 2004.

3. Change in Control. Notwithstanding any other provision of this Agreement, the
Restricted Stock will be vested upon a Change in Control of the Company as
provided in Section 12.1 of the Plan.

4. Termination of Service. Notwithstanding any other provision of this
Agreement, unless otherwise determined by the Committee in its sole discretion,
in the event of the Participant’s Termination of Service for any reason, all
unvested Restricted Stock shall be forfeited effective as of the date of the
Participant’s Termination of Service.

5. Pass-Through of Dividends and Voting Rights. Unless otherwise determined by
the Committee in its sole discretion, the Participant shall be entitled to
(i) receive all cash dividends paid with respect to the Restricted Stock and
(ii) exercise all voting rights associated with the Restricted Stock, regardless
of whether the Period of Restriction has lapsed.

6. Participant’s Representations. The Participant represents to the Company
that:



  (a)   The terms and arrangements relating to the grant of Restricted Stock and
the offer thereof have been arrived at or made through direct communication with
the Company or a person acting in its behalf and the Participant;

97



--------------------------------------------------------------------------------



 



  (b)   The Participant has received a balance sheet and income statement of the
Company and as an officer or key employee of the Company or one of its
Affiliates:



  (i)   is thoroughly familiar with the Company’s business affairs and financial
condition; and     (ii)   has been provided with or has access to such
information (and has such knowledge and experience in financial and business
matters that the Participant is capable of utilizing such information) as is
necessary to evaluate the risks, and make an informed investment decision with
respect to, the grant of Restricted Stock.

7. Nontransferability. Until the end of the Period of Restriction, the
Restricted Stock cannot be (a) sold, transferred, assigned, margined,
encumbered, bequeathed, gifted, alienated, hypothecated, pledged, or otherwise
disposed of, whether by operation of law, whether voluntarily or involuntarily
or otherwise, or (b) subject to execution, attachment, or similar process. Any
attempted or purported transfer of Restricted Stock in contravention of this
Section 7 or the Plan shall be null and void and of no force or effect
whatsoever; provided, however, that the shares of Restricted Stock may be
transferred to the Company in connection with exercise of an Option as provided
in Section 6.6 of the Plan.

8. Issuance of Shares. At or within a reasonable period of time following
execution of this Agreement, the Company will issue, in book entry form, the
Restricted Stock. Within a reasonable period of time following the end of the
Period of Restriction, the Company will issue to the Participant or his
beneficiary the number of shares of Restricted Stock specified in Section 1 of
this Agreement, less any withholding required by Section 10 of this Agreement.

9. Restrictive Legend. In the event the Participant is an “affiliate” of the
Company (as defined by Rule 144 promulgated under the Securities Act of 1933, as
amended), the Company may require that the shares to be issued to such
Participant contain a legend in substantially the following form:

         
 
  “THE HOLDER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS AN “AFFILIATE” OF
THE COMPANY (AS DEFINED BY RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF
1933, AS AMENDED), AND THEREFORE, THE SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE
SECURITIES LAWS.”    

The Company will issue such additional certificates as may be required to give
effect to Section 14 of this Agreement.

Notwithstanding the foregoing provisions of this Section 9, the Company will not
be required to deliver any certificates for shares prior to: (i) the end of the
Period of Restriction; (ii) completing any registration or other qualification
of the Shares, which the Company deems necessary or advisable under any federal
or state law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body; and (iii) obtaining any
approval or other clearance from any federal or state governmental agency or
body, which the Company determines to be necessary or advisable. The Company has
no obligation to obtain the fulfillment of the conditions specified in the
preceding sentence. As a further condition to the issuance of certificates for
shares, the Company may require the making of any representation or warranty
which the Company deems necessary or advisable under any applicable law or
regulation.

10. Income and Employment Tax Withholding. The Participant will be solely
responsible for paying to the Company all required federal, state, city and
local income and employment taxes which arise on the expiration of the Period of
Restriction and the vesting of the shares of Restricted Stock. The Committee, in
its sole discretion and subject to such rules as it may adopt, will require the
Participant to satisfy any withholding tax obligation by having the Company
retain shares of Restricted Stock which have a Fair Market Value, determined as
of the date of the issuance of such Restricted Stock to the Participant, equal
to the amount of the minimum withholding tax to be satisfied by that retention.

11. Mitigation of Excise Tax. The Participant acknowledges that the Restricted
Stock issued hereunder is subject to reduction by the Committee for the reasons
specified in Section 14.9 of the Plan.

98



--------------------------------------------------------------------------------



 



12. Indemnity. The Participant hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with the Participant’s participation in the Plan.

13. Financial Information. The Company hereby undertakes to deliver to the
Participant, at such time as they become available and so long as the Period of
Restriction has not expired and the Restricted Stock has not been forfeited, a
balance sheet and income statement of the Company with respect to any fiscal
year of the Company ending on or after the date of this Agreement.

14. Changes in Shares. In the event of any change in the Shares, as described in
Section 4.6 of the Plan, the Committee will make appropriate adjustment or
substitution in the shares of Restricted Stock, all as provided in the Plan. The
Committee’s determination in this respect will be final and binding upon all
parties.

15. Non-Disclosure; Return of Confidential Information and Other Property.



  (a)   At all times while the Participant is employed by the Company or any
Affiliate, and at all times thereafter, the Participant shall not:



  (i)   directly or indirectly disclose, provide or discuss any Confidential
Information with or to any third party other than those directors, officers,
employees, representatives and agents of the Company and any Affiliates who need
to know such Confidential Information for a proper corporate purpose, and    
(ii)   directly or indirectly use any Confidential Information to compete
against the Company or any Affiliates, or for the Participant’s own benefit or
for the benefit of any third party other than the Company or any Affiliate.



  (b)   For purposes of this Agreement, the term “Confidential Information”
means any and all:



  (i)   materials, records, data, documents, lists, writings and information
(whether in writing, printed, verbal, electronic, computerized, on disk or
otherwise) (A) relating or referring in any manner to the business, operations,
affairs, financial condition, results of operation, cash flow, assets,
liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers,
relationships and/or customers of the Company or any Affiliate that are
confidential, proprietary or not otherwise publicly available, in any event not
without a breach of this Agreement, or (B) that the Company or any Affiliate has
deemed confidential, proprietary or nonpublic;     (ii)   trade secrets of the
Company or any Affiliate, as defined in Indiana Code Section 24-2-3-2, as
amended, or any successor statute; and     (iii)   any and all copies,
summaries, analyses and extracts which relate or refer to or reflect any of the
items set forth in (i) or (ii) above. The Participant agrees that all
Confidential Information is confidential and is and at all times shall remain
the property of, as applicable, the Company or any of the Affiliates.



  (c)   The Participant covenants and agrees:



  (i)   to keep all Confidential Information subject to the Company’s or any
Affiliate’s custody and control and to promptly return to the Company or the
appropriate Affiliate all Confidential Information that is still in the
Participant’s possession or control at the termination of the Participant’s
employment with the Company; and     (ii)   promptly upon termination of the
Participant’s employment with the Company, to return to the Company, at the
Company’s principal office, all vehicles, equipment, computers, credit cards and
other property of the Company and to cease using any of the foregoing.

99



--------------------------------------------------------------------------------



 



16. Non-Competition.



  (a)   At all times while the Executive is employed by the Company and for a
period of one (1) year following the termination of the Participant’s employment
with the Company, the Participant shall not, in LaPorte or Porter Counties in
Indiana, directly or indirectly, or individually or together with any other
third party, as owner, shareholder, investor, member, partner, proprietor,
principal, director, officer, employee, manager, agent, representative,
independent contractor, consultant or otherwise:



  (i)   Engage in or assist a third party in engaging in, or use or permit his
name to be used in connection with, any business, operation or activity which
competes with any business, operation or activity conducted or proposed to be
conducted by the Company or any Affiliates or which is in the same or a similar
line of business as the Company or any Affiliates (“Competing Business”), at any
time during the Participant’s employment with the Company or any Affiliates or
during such one (1) year period following the Date of Termination; or     (ii)  
Finance, join, operate or control any Competing Business at any time during the
Executive’s employment with the Company or any Affiliates or during such one
(1) year period following the Date of Termination; or     (iii)   Offer or
provide employment to, hire or engage (whether on a full-time, part-time or
consulting basis or otherwise) any individual who has been an employee of the
Company or any Affiliates within one (1) year prior to such offer, hiring or
engagement.



  (b)   Competing Business is defined as providing lending services, trust
services, investment services, deposit taking services and insurance services
and any similar services provided to customers by the Company or any Affiliates
during the one (1) year period preceding the Date of Termination.     (c)   The
Participant acknowledges the regional scope of the business of the Company and
the Affiliates. Notwithstanding the foregoing, in the event that any provision
of this Section is found by a court of competent jurisdiction to exceed the
time, geographic or other restrictions permitted by applicable law in any
jurisdiction, then such court shall have the power to reduce, limit or reform
(but not to increase or make greater) such provision to make it enforceable to
the maximum extent permitted by law, and such provision shall then be
enforceable against the Participant in its reduced, limited or reformed manner;
provided, however, that a provision shall be enforceable in its reduced, limited
or reformed manner only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.

17. Non-Solicitation. The Participant hereby understands, acknowledges and
agrees that, by virtue of his positions with the Company and any Affiliates, the
Participant has and will have advantageous familiarity and personal contacts
with the Customers, as that term is defined herein, wherever located, of the
Company or any of the Affiliates and has and will have advantageous familiarity
with the business, operations and affairs of the Company or any of the
Affiliates. In addition, the Participant understands, acknowledges and agrees
that the business of the Company and the Affiliates is highly competitive.
Accordingly, at all times while the Executive is employed by the Company or any
of the Affiliates and for a period of one (1) year following the Date of
Termination, the Participant shall not, directly or indirectly, or individually
or together with any third party, as owner, shareholder, investor, member,
partner, proprietor, principal, director, officer, employee, manager, agent,
representative, independent contractor, consultant or otherwise:



  (a)   Solicit in any manner, seek to obtain or service any business of any
Customer of the Company or any of the Affiliates during the one (1) year period
prior to the Date of Termination; or     (b)   Request or advise any Customer,
suppliers, vendors or others who were doing business with the Company or any of
the Affiliates during the one (1) year period prior to the Date of Termination,
to terminate, reduce, limit or change their business or relationship with the
Company or any of the Affiliates; or     (c)   Induce, request or attempt to
influence any employee of the Company or any of the Affiliates who was employed
by the Company or any Affiliates during the one (1) year period prior to the
Date of Termination, to terminate his or her employment with the Company or any
of the Affiliates.

100



--------------------------------------------------------------------------------



 



“Customer” is defined as anyone with whom the Company or any Affiliates did
business in the one year preceding the Participants’ termination of employment
from the Company.

18. Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.

19. Controlling Laws. Except to the extent superseded by the laws of the United
States, the laws of the State of Indiana, without reference to the choice of law
principles thereof, shall be controlling in all matters relating to this
Agreement.

20. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Restricted Stock Award Agreement to be
executed as of the day and year first above written.

              HORIZON BANCORP
 
       

  By:    

       

    Robert E. Swinehart

    Chairman of the Compensation Committee of

    the Board of Directors
 
            PARTICIPANT
 
       
 
             

101